Citation Nr: 1438241	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-32 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral inguinal hernias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from May 20, 1998 to August 15, 1998 and from July 2004 to April 2005.  He also had Reserve service with periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  Among his decorations and awards was the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In November 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing.  A copy of the transcript is associated with the file.


FINDING OF FACT

Bilateral inguinal hernias were the result of an injury incurred during INACDUTRA service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, residuals of bilateral inguinal hernias, status post herniorrhaphy, were incurred during INACDUTRA service.  38 U.S.C.A. §§ 101, 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was pulling targets down during a drill weekend in 1999 when he felt a pain in the right groin area.  He testified that a military doctor did not find anything, but he continued to have pain.  Eventually, he was evaluated by a civilian doctor, who found right and left inguinal hernias and performed surgery, which was paid for by the military.  

The Veteran's service treatment records document that in September 1999 while "drilling," he was "pulling butts" when he felt pressure and pain in the right groin area.  The assessment was rule out inguinal hernia.  A February 2000 Reserve treatment record indicates that his civilian doctor diagnosed a right inguinal hernia.  Subsequent treatment records document the approval for a retroactive NOE (notice of eligibility) for payment of medical bills dated back to the September 1999 injury, a changed diagnosis of bilateral inguinal hernias, and a bilateral inguinal herniorrhaphy in May 2000.  

Resolving all doubt in the Veteran's favor, the Board finds that the record adequately documents that the Veteran was "drilling" with his Reserve unit in September 1999 when he was injured and that the injury resulted in bilateral hernias, which required surgery.  Service connection may be granted for disability resulting from injury incurred during INACDUTRA.  38 U.S.C.A. §§ 101(24)(B),(C), 1110; 38 C.F.R. § 3.6(a).  The Board concludes that the evidence is at least in equipoise regarding whether residuals of bilateral inguinal hernias, status post herniorrhaphy, are related to the September 1999 injury incurred during INACDUTRA service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  


ORDER

Service connection for residuals of bilateral inguinal hernias, status post herniorrhaphy, is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


